JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the memoranda filed by the parties, appellant’s supplement, the response thereto, and the reply; and the motion for oral argument. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED that the motion for oral argument be denied. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order of detention be affirmed. The district court did not clearly err in concluding that no condition or combination of conditions would reasonably assure the safety of the community in the event of appellant’s release. See United States v. Smith, 79 F.3d 1208, 1211 (D.C.Cir.1996) (per curiam). Further, to the extent appellant challenges the district court’s Speedy Trial Act determination, this claim is not appropriate for interlocutory review. See United States v. Mehrmanesh, 652 F.2d 766, 768-69 (9th Cir.1980); see also U.S. v. Brizendine, 659 F.2d 215, 222 (D.C.Cir.1981). Assuming the length of Gon’s pretrial confinement is renewable on this appeal, he has not established a due process violation. See e.g., U.S. v. El-Gabrowny, 35 F.3d 63, 64 (2nd Cir.1994) (pretrial detention for over 18 months, which was expected to last total of 27 months before conclusion of trial, did not violate the suspect’s due process rights, in light of importance and complexi*114ty of the case); United States v. Gelfuso, 838 F.2d 358, 359 (9th Cir.1988) (10-month detention did not offend the due process).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P 41(b); D.C.Cir. Rule 41.